Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the nine months ended September 30, 2010 This management’s discussion and analysis (“MD&A”) of financial conditions and results of operations should be read in conjunction with the unaudited interim consolidated financial statements of Penn West Energy Trust (“Penn West”, “We”, “Us” or “Our”) for the nine months ended September 30, 2010 and the audited consolidated financial statements and MD&A for the year ended December 31, 2009. The date of this MD&A is November 4, 2010. All dollar amounts contained in this MD&A are expressed in millions of Canadian dollars unless noted otherwise. Please refer to our disclaimer on forward-looking statements at the end of this MD&A. The calculations of barrels of oil equivalent (“boe”) may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of crude oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Measures including funds flow, funds flow per unit-basic, funds flow per unit-diluted, netback, payout ratio and net debt included in this MD&A are not defined in generally accepted accounting principles (“GAAP”) and do not have a standardized meaning prescribed by GAAP; accordingly, they may not be comparable to similar measures provided by other issuers. Funds flow is cash flow from operating activities before changes in non-cash working capital and asset retirement expenditures. Funds flow is used to assess our ability to fund distributions and planned capital programs. See below for reconciliations to funds flow to its nearest measure prescribed by GAAP. Netback is a per-unit-of-production measure of operating margin used in capital allocation decisions and to economically rank projects. Operating margin is calculated as revenue less royalties, operating costs and transportation and is used for similar purposes to netback. Payout ratio is calculated as distributions paid divided by funds flow which is used to assess the adequacy of retained funds flow to finance capital programs. Net debt is the sum of long-term debt, convertible debentures and working capital (excluding risk management and future income taxes) and is used to assess our leverage levels and hence the continuing appropriateness of our distribution and capital investment levels. Calculation of Funds Flow Three months ended September 30 Nine months ended September 30 (millions, except per unit amounts) Cash flow from operating activities $ Increase (decrease) in non-cash working capital ) ) ) Asset retirement expenditures 11 13 38 49 Funds flow $ Basic per unit $ Diluted per unit $ 2 Third Quarter Highlights Key financial and operational results for the third quarter 2010 were as follows: • Production averaged 164,087 boe per day and was weighted 60 percent to liquids and 40 percent to natural gas. • Exploration and development capital expenditures, excluding net asset dispositions, totalled $293 million compared to $171 million in the third quarter of 2009. During the third quarter of 2010, we closed net property dispositions of $332 million (2009 - $29 million). In the quarter, we continued to execute on our resource play strategy by drilling 109 net wells of which 99 percent were drilled using horizontal multi-stage fracture technology. • Funds flow in the third quarter was $267 million compared to $349 million in the third quarter of 2009. The decline was primarily due to lower realized risk management gains. • Net loss was $25 million compared to a net income of $7 million in the third quarter of 2009. The decrease in net income in 2010 was mainly due to lower realized risk management gains and unrealized foreign exchange gains. • Netback was $23.13 per boe compared to $25.91 per boe in the third quarter of 2009. The decline was primarily due to lower realized risk management gains. • Distribution levels are currently set at $0.09 per unit, per month, subject to maintenance of current forecasts of commodity prices, production levels and levels of capital investment. • On September 23, 2010, we closed a joint venture agreement with a subsidiary of Mitsubishi Corporation (“Mitsubishi”) to develop our shale gas assets in the Cordova Embayment and certain conventional gas assets at our Wildboy property in northeastern British Columbia. As a result of the arrangement, we sold a 50 percent interest in these assets to Mitsubishi in exchange for $250 million of cash and approximately $200 million of future capital commitments. Mitsubishi will fund $600 million of the first $800 million of exploration and development expenditures in this joint venture and we will continue to serve as the operator of the assets. 2010 Year-to-date Highlights • Production averaged 164,123 boe per day and was weighted 59 percent to liquids and 41 percent to natural gas. • Net debt was reduced by approximately $787 million during the first nine months of 2010. • Exploration and development capital expenditures, excluding net asset dispositions, totalled $787 million compared to $492 million for the first nine months 2009. Net dispositions were $1,375 million in 2010 compared to $173 million for the comparable period in 2009. • Funds flow for the first nine months of 2010 was $880 million compared to $1,127 million for the comparable period in 2009. The decline was primarily due to lower realized risk management gains and lower production volumes as a result of asset dispositions completed in late 2009 and in 2010. • Net income was $247 million compared to a net loss of $132 million for 2009. The increase was primarily due to higher revenues resulting from stronger commodity prices and lower unrealized risk management losses. • Netback was $24.99 per boe compared to $25.75 per boe in 2009. 2 Quarterly Financial Summary (millions, except per unit and production amounts) (unaudited) Three months ended Sep. 30 June 30 Mar. 31 Dec. 31 Sep. 30 June 30 Mar. 31 Dec. 31 Gross revenues (1) $ Funds flow Basic per unit Diluted per unit Net income (loss) ) 77 ) 7 ) ) Basic per unit ) Diluted per unit ) Distributions declared Per unit $ Production Liquids (bbls/d) (2) Natural gas (mmcf/d) Total (boe/d) Gross revenues include realized gains and losses on commodity contracts. Includes crude oil and natural gas liquids. Financial Markets The global economic recovery previously forecasted by many analysts remains slower than anticipated. Economic growth rates in economies throughout Asia, the Middle East and South America remain higher than rates in developed countries. A number of countries, including the U.S., have implemented easing measures to encourage economic growth. Additionally, interest rates remain very low compared to historical rates in both Canada and the U.S. Commodity Markets Business Environment To date in 2010, crude oil markets have been affected by wider concerns about the state of the economic recovery. Crude oil prices have been influenced by the European sovereign debt issues experienced during the second quarter of 2010 and concerns over the slowing of the economic recovery in the world’s developed economies throughout the third quarter of 2010. Economic growth remains strong in the developing economies of the world, particularly Asia, the Middle East and South America, with the expectation that these regions will lead crude oil demand in the coming quarters resulting in crude oil prices at least at current levels. Continued economic growth in developing economies and pricing differentials have contributed to the redirection of liquefied natural gas (“LNG”) cargoes away from North America where prices remain influenced by supply and demand fundamentals. Significant shale gas development over the past few years has yielded sizeable supply additions resulting in a weak pricing environment. This has led to several large shale gas producers recently announcing reductions to their capital programs. During the third quarter of 2010, warm weather throughout the Northeastern and Southern U.S. led to increased natural gas demand for power generation which partially offset supply additions and prevented year-over-year increases to inventory levels. As we move into the winter season, some believe increased year-over-year production levels could lead to increased inventory levels and further downward pressure on natural gas prices. 2 Crude Oil WTI averaged US$76.21 per barrel in the third quarter of 2010 compared to US$77.99 per barrel in the second quarter of 2010 and US$68.29 per barrel for the third quarter of 2009. Pipeline constraints from various failures on the Enbridge Pipeline system further discounted prices of certain Canadian crude oil grades. Notably, heavy crudes traded at a much higher discount to the WTI price than in the previous quarter or the prior year with Western Canadian Select crude (“WCS”) trading as high as US$32.00 off WTI. These differentials have improved since the Enbridge pipelines have returned to service with WCS trading at approximately US$20.00 off WTI. Our corporate average liquids price was $64.44 per barrel in the third quarter compared to $62.75 per barrel for the same period last year. Our higher price in 2010 was attributable to the increase in the benchmark WTI price. This was partially offset by year-over-year appreciation of the Canadian-U.S. dollar exchange rate and slightly higher quality and transportation discounts for Canadian crudes resulting from the Enbridge pipeline issues. Currently, we have approximately 35 percent of our remaining 2010 crude oil production hedged between US$60.11 per barrel and US$75.72 per barrel and approximately 33 percent of our 2011 crude oil production hedged between US$80.06 per barrel and US$91.98 per barrel. Additionally, we have foreign exchange contracts to swap US$473 million of US dollar revenue for the remainder of 2010 and 2011 to Canadian dollars at an average rate of one US dollar equals 1.06 Canadian dollars to fix the floor price on a portion of our US dollar denominated oil collars in Canadian dollars. Natural Gas The AECO Monthly Index averaged $3.72 per mcf in the third quarter of 2010 compared to $3.86 per mcf in the second quarter of 2010 and to $3.03 per mcf for the third quarter of 2009. Shale gas production levels and drilling activity, particularly in the U.S., are significantly higher year-over-year. Thus, although natural gas demand has improved, inventory levels remain high. Demand for natural gas from the industrial sector recovered significantly in the first half of 2010, however, this appears to be flattening as the economic recovery slows. Recent demand increases for natural gas in the power generation sector were largely attributed to short-term demand due to the warm summer weather in certain parts of the U.S. rather than the longer-term capture of market share from other fuels for power generation. Our corporate average natural gas price averaged $3.68 per mcf in the third quarter of 2010 compared to $3.13 per mcf for the same period last year. For the remainder of 2010, we have approximately 12 percent of our natural gas production hedged between $5.93 per mcf and $7.70 per mcf. Business Strategy In September 2010, we announced plans to convert to an exploration and production (“E&P”) company on or about January 1, 2011. Starting in 2008 and continuing into this year, we have executed a number of strategies to prepare for conversion including debt diversification and reduction, evaluation of our resource play potential including the building of large inventories of well locations, distribution reductions and increasing our technical/exploration personnel. Our resource evaluation has identified over 8,000 drilling locations on existing Penn West lands, including 3,800 specific locations and an additional 4,200 potential locations defined by geological mapping. Given the extent of our drilling inventory and our successful drilling results to-date in 2010, we increased our capital budget for 2010 by $150 million the majority of which will be spent in the fourth quarter of 2010. During the third quarter of 2010, we entered into the Cordova Joint Venture which allows us to increase the pace of development in our conventional and unconventional natural gas assets in northeastern British Columbia. As part of the agreement, our partner will provide a significant financial commitment enabling us to accelerate the development of this large, unconventional play. Funding for the first $800 million of capital expenditures will consist of $600 million from our partner and $200 million from us while we retain a 50 percent interest in the project. This transaction, along with the Peace River Oil Partnership entered into during the second quarter of 2010, allows us to accelerate the development of two of our largest resource plays while maintaining focus on our significant portfolio of light-oil resource plays. 2 To date in 2010, we have also executed strategies designed to increase our financial flexibility as an E&P company. Key transactions include the renewal of our unsecured, revolving bank facility for a three-year term with an aggregate borrowing limit of $2.25 billion, the realization of cash proceeds from the exchange of certain assets, completing an equity financing for total proceeds of $435 million ($424 million net) and issuing senior unsecured notes in the amount of US$250 million and CAD$50 million. As we move into 2011, we will continue to reinvest a significant portion of our capital in our larger light-oil assets allocating capital to projects with higher rates of return and with significant future development potential. In the near term, our corporate strategy is to provide a combination of both growth and yield to our equity holders. As we look beyond 2011, we will continue to evaluate a wide range of properties and drilling results and will then reconsider our pace of development. With our significant land holdings, asset base and strong technical staff, we believe we have the right mix to be a highly successful E&P company. RESULTS OF OPERATIONS Production Three months ended September 30 Nine months ended September 30 Daily production % change % change Light oil and NGL (bbls/d) 4 - Heavy oil (bbls/d) ) ) Natural gas (mmcf/d) ) ) Total production (boe/d) (8
